                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                     §
OLAYINKA AIKENS,                                     §
                                                     §
                Plaintiff,                           §
                                                     §
v.                                                   §
                                                     §
CEDAR HILL INDEPENDENT                               §       Civil Action No. 3:19-CV-00069-X
SCHOOL DISTRICT,                                     §
                                                     §
              Defendant.                             §


                        MEMORANDUM OPONION AND ORDER

        In this action concerning age and race discrimination, defendant Cedar Hill

Independent School District (“Cedar Hill”) moves for summary judgment against all

of plaintiff Olayinka Aikens’s claims [Doc. No. 46] while Aikens moves for the Court

to continue discovery and deny Cedar Hill’s motion for summary judgment [Doc. No.

53]. After careful consideration, the Court concludes that, as a matter of law, Aikens

fails to state a claim under 42 U.S.C. § 1981 and so DISMISSES this claim WITH

PREJUDICE. In a case that is before this Court under federal question jurisdiction,

Aikens’s Section 1981 claim is the only federal cause of action. Because the Court

dismisses this sole federal claim, the Court may decline to exercise jurisdiction over

the remaining state-law claims. The Court declines to do so here and so DISMISSES

the remaining state-law claims WITHOUT PREJUDICE. 1


        1 See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988) (holding that when a federal
court dismisses the only remaining federal claim and chooses not to exercise supplemental jurisdiction,
“the federal court should decline the exercise of jurisdiction by dismissing the case without prejudice”).




                                                    1
                                          I.

      Cedar Hill hired Aikens, an African-American woman of 40 years, in 2016 as a

middle-school teacher and coach of multiple athletic sports. On December 13, 2017,

Cedar Hill received a complaint from a parent regarding Aikens’s conduct towards

the parent’s son and another student. Cedar Hill placed Aikens on leave pending the

investigation. Cedar Hill also reported Aikens’s alleged physical conduct to the Texas

Education Agency and the Texas Department of Family and Protective Services,

neither of which found Aikens engaged in “abuse” or “neglect,” according to the Texas

Education Agency’s definitions. During the Cedar Hill investigation, two students

alleged that Aikens cursed at one of them, telling the student to be quiet and take her

seat, and grabbed and restrained the other student when she would not sit down.

      Following the investigation, Violet Dean, Cedar Hill’s assistant superintendent

of human resources, recommended to the superintendent that he propose Aikens be

terminated due to several alleged violations of the Educators’ Code of Conduct.

Aikens alleges Violet Dean, after the investigation, informed Aikens in writing that

she must resign or else face termination under the contract. Aikens alleges that when

she refused, Cedar Hill started harassing her. For example, Aikens alleges Cedar

Hill called the police on her for asking questions about a meeting she was told to

attend. Finally, Aikens alleges she received a letter from Cedar Hill’s Board of

Trustees president on April 9, 2018 informing her that the Board had voted not to

renew her contract for the 2018–19 school year.

      On January 9, 2019, Aikens filed suit in this Court alleging Cedar Hill’s


                                          2
conduct amounted to race and age discrimination and raised various state and federal

claims. In support of her claims, Aikens alleges Cedar Hill placed five individuals on

leave, all African American, until the end of the school year but did not treat similarly

situated Caucasian individuals who faced similar allegations the same way. Aikens

chose not to amend her pleadings after the deadline to do so, May 31, 2019, passed.

After the discovery deadline elapsed on January 17, 2020, Cedar Hill subsequently

filed a motion for summary judgment against Aikens on January 24, 2020, with

Aikens responding with a motion to continue discovery and deny Cedar Hill’s motion

on February 4, 2020.

                                                 II.

       Before the Court is Cedar Hill’s motion for summary judgment. Summary

judgment is appropriate only if, viewing the evidence in the light most favorable to

the non-moving party, “the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” 2 “A fact is

material if it ‘might affect the outcome of the suit’” and “[a] factual dispute is genuine

‘if the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.’” 3

                                                 III.

       Aikens’s Section 1981 claim against Cedar Hill has a fatal legal flaw. The


       2   FED. R. CIV. P. 56(a).

       3 Thomas v. Tregre, 913 F.3d 458, 462 (5th Cir. 2019) (quoting Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248 (1986)).



                                                  3
Supreme Court of the United States has held that there is no Section 1981 cause of

action against state governmental units, which includes school districts. 4 Cedar Hill,

as a school district, is a state governmental unit and so a Section 1981 claim cannot

be brought against it. As such, the Court holds that, as a matter of law, Aikens has

failed to state a claim under 42 U.S.C. § 1981.

        Next, the Court considers whether it should give leave for Aikens to replead a

Section 1983 claim. To hold a government liable under Section 1983, unlike under

Section 1981, a plaintiff must establish that an “official policy” of the government (not

the policy of an individual governmental official) was the “moving force” and actual

cause of the loss of constitutional rights and any harm. 5 The Fifth Circuit has made

clear that “each and any policy which allegedly caused constitutional violations must

be specifically identified by a plaintiff, and it must be determined whether each one

is facially constitutional or unconstitutional.” 6

        Upon consideration, the Court concludes that it should not give leave to Aikens

to amend her complaint. To grant such leave would unduly prejudice Cedar Hill. The

discovery deadline elapsed over two months ago on January 17, 2020, and trial is set

less than two months from now on May 11, 2020. A Section 1983 claim, as noted

above, would require Aikens to establish that an “official policy” of the government


       4 See Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 731 (1989) (explaining that “Congress

intended that the explicit remedial provisions of § 1983 be controlling in the context of damages actions
brought against state actors alleging violation of the rights declared in § 1981”).
        5   Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001).

        6   Id. at 579–80.



                                                     4
caused the discriminatory actions Aikens alleges. Although Aikens alleges Cedar Hill

engaged in discriminatory actions against other African-American employees, she

does not specifically identify “any policy” that caused such discrimination, which

Section 1983 requires. 7 As such, to allow the pleadings to be amended at such a late

stage in the litigation would likely require the reopening of discovery, which would

further delay the resolution of the case and thus further burden Cedar Hill. This

prejudice is made more poignant by the fact that the deadline to amend pleadings

was May 31, 2019, nearly a year ago, and that Cedar Hill has already filed its pretrial

disclosures [Doc. No. 57] and proposed voir dire [Doc. No. 59] in preparation for trial.

        Finally, the Court considers whether to retain the state law claims through the

doctrine of supplemental jurisdiction. The Court is aware of Aikens’s state-law age

and race discrimination claims. The Court had supplemental jurisdiction over these

state-law claims because Aikens presented a federal question. 8 But the Court may

decline to exercise its supplemental jurisdiction over state-law claims if it dismisses

the federal claim that gives the Court original jurisdiction. 9 “When all federal claims

are dismissed prior to trial, the general rule in this Circuit is for the district court to


        7   Id.

        8 See 28 U.S.C. § 1367(a) (“[I]n any civil action of which the district courts have original
jurisdiction, the district courts shall have supplemental jurisdiction over all other claims that are so
related to claims in the action within such original jurisdiction that they form part of the same case
or controversy under Article III of the United States Constitution.”).

        9 See id. § 1367(c)(3) (“The district courts may decline to exercise supplemental jurisdiction
over a claim” it has due to supplemental jurisdiction if “the district court has dismissed all claims
over which it has original jurisdiction[.]”).




                                                    5
decline exercising jurisdiction over the remaining state law claims.” 10 Not only is this

matter prior to trial, Aikens wishes to engage in further discovery on her claims.

Accordingly, the Court follows Fifth Circuit protocol and dismisses these remaining

state law claims without prejudice so Aikens may file them in state court.

                                              IV.

       For these reasons, the Court GRANTS IN PART Cedar Hill’s motion for

summary judgment and DISMISSES WITH PREJUDICE Aikens’s Section 1981

claim. Because the Court declines to exercise supplemental jurisdiction over Aikens’s

remaining state-law claims and dismisses those claims without prejudice, the Court

DISMISSES AS MOOT Aikens’s motion to continue and request that the Court deny

summary judgment. Should Aikens seek to further pursue her state claims, she must

do so in state court.



       IT IS SO ORDERED this 31st day of March 2020.




                                                    BRANTLEY STARR
                                                    UNITED STATES DISTRICT JUDGE




       10 Cooper v. Dart Area Rapid Transit, No. 3:14-CV-3832-B-BH, 2015 WL 9703716 at *3 (N.D.

Tex. Dec. 18, 2015) (Ramirez, M.J.), adopted by Cooper v. Dart Area Rapid Transit, No. 3:14-CV-
3832-B, 2016 WL 160986 (Boyle, J.) (N.D. Tex. Jan. 14, 2016).

                                               6
